Mr. Chief Justice Shepard
delivered the opinion of the Court:
Appellees now move the court to affirm the decree because, the statement of evidence having been stricken from the record, there is nothing left but the pleadings and the decree of the court. The motion is well taken.
There is no question raised on the pleadings. The hearing was on bill, answer, and evidence. The evidence having been stricken from the record, the decree must stand. Its correctness is to be presumed.
The decree is affirmed, with costs. Affirmed.